Citation Nr: 1709244	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fracture, right distal tibia and fibula.

2.  Entitlement to an earlier effective date than February 12, 1996 for service connection for fracture, right distal tibia and fibula based on clear and unmistakable error (CUE) in a March 3, 2006 rating decision.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depressive disorder (claimed as bipolar disorder), is the subject of a separate Board of Veterans' Appeals (Board) decision)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989.  The Veteran had active duty service from January 1990 to August 1993.  The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable. 

These matters came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, addressed the claim of entitlement to a rating higher than 20 percent for fracture, right distal tibia and fibula.

In September 2012, the Veteran and his mother testified via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2013, the Board remanded the issue of entitlement to a rating higher than 20 percent for fracture, right distal tibia and fibula, for additional development.  The Board notes that at that time, the Veteran was represented by The American Legion in all his claims before the Board, which included at that time, in pertinent part, entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a rating higher than 20 percent for fracture, right distal tibia and fibula.  However, in April 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of a private attorney, limited to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.  Thus, the Board will address that issue in a separate decision.

The Board issued a decision in June 2015 which remanded the claim for further evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional development is warranted regarding the Veteran's claim of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula.  The Veteran was provided a VA knee and lower leg conditions examination in November 2013.  Pursuant to the June 2015 remand, a leg length radiograph and medical opinion was obtained in December 2015.  However, the November 2013 examination and December 2015 medical opinion are inadequate for rating purposes because they do not include joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand for an additional VA examination is necessary.  In accordance with Rice v. Shinseki, the intertwined issue of TDIU should also be addressed by the examiner.  Rice, 22 Vet. App. 447 (holding that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

Additionally, the Veteran disagreed with a September 2015 rating decision, which denied entitlement to an effective date earlier than February 12, 1996 for service connection for fracture, right distal tibia and fibula based on CUE in a March 3, 2006 rating decision.  The Veteran submitted a timely notice of disagreement via VA Form 21-0958 in October 2015.  A Statement of the Case (SOC) has not been issued on this matter, and must be provided on remand.  Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any outstanding VA treatment records.

2.  Then provide the Veteran a VA examination with regard to his claim for an increased rating for his right leg disability and the intertwined claim of entitlement to a TDIU.  The examiner must review the claims file in conjunction with this examination, and discuss the Veteran's symptoms with the Veteran.  Examination findings, including the nature, frequency and severity of the Veteran's right knee symptoms must be set forth.  The examiner is specifically requested to advise as follows:

(a)  In reporting the results of range of motion testing, state whether there is objective evidence of pain and identify the specific excursion(s) of motion, if any, accompanied by pain for the right knee; and the point in range of motion testing when pain begins and ends for the right knee.  Joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing for the right knee and, if possible, with range of motion measurements of the opposite joint, must be noted.

(b)  State whether there is any incoordination, weakened movement and excess fatigability on use for the right knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost for the right knee.

(c)  State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) for the right knee; and, if so, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible, for the right knee.

(d)  State whether there is right knee instability; and, if so, state whether the instability is best characterized as slight, moderate, or severe.

(e)  Opine as to the current level of impairment of the Veteran's service-connected right leg disability on his activities of daily living and his occupational functioning/employability.

The examiner must discuss the physical limitations placed on the Veteran by his service-connected right leg disability, for example, his ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected right leg disability.

3.  Thereafter, readjudicate the Veteran's claims for a rating greater than 20 percent for fracture, right distal tibia and fibula, and to a TDIU.  If any of these benefits sought is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

4.  Separately, issue an SOC regarding the issue of entitlement to an effective date earlier than February 12, 1996 for service connection for fracture, right distal tibia and fibula based on CUE in a March 3, 2006 rating decision.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


